t c memo united_states tax_court gregory powell araminta d morton petitioners v commissioner of internal revenue respondent docket no filed date gregory powell pro_se ruth perez for respondent memorandum opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this case is before the court on respondent's motion to dismiss for lack of jurisdiction filed pursuant to rule respondent contends that dismissal is warranted on the ground that the petition was not filed within the time prescribed by sec_6213 and sec_7502 in contrast petitioners contend respondent's motion to dismiss should be denied on the theory that the original notice_of_deficiency was rescinded and supplanted with an amended notice_of_deficiency which is the subject of their timely filed petition background at the time the petition was filed with the court petitioners resided in upper marlboro maryland on date respondent mailed a joint notice_of_deficiency to petitioners determining a deficiency in their federal_income_tax for in the amount of dollar_figure included with the notice_of_deficiency was a form_4549 also known as an examination_report dated date the examination_report reveals that the deficiency is attributable primarily to the disallowance of schedule c deductions at the time the notice_of_deficiency was issued in this case petitioners were advised that respondent's agent would continue to review materials submitted by petitioners for the purpose of substantiating their claimed deductions in this regard on date respondent's agent issued a revised examination_report to petitioners proposing to reduce the amount of the previously determined deficiency to dollar_figure upon receiving the revised examination_report petitioners believed that the notice_of_deficiency dated date had been rescinded that the revised examination_report was intended to serve as an amended notice_of_deficiency and that the day period for filing a timely petition for redetermination with the court would run from date on date petitioners filed a joint petition for redetermination with the court attached to the petition is a copy of the examination_report dated date the petition was delivered to the court in an envelope bearing a u s postal service postmark date of date in response to the petition respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not timely filed petitioners filed an objection to respondent's motion to dismiss alleging that a new and amended deficiency_notice dated date was mailed to petitioner but a new certified letter which was to be mailed along with the new deficiency_notice was never issued respondent filed a response to petitioners' objection denying that the revised examination_report issued to petitioners on date constituted a new and amended notice_of_deficiency or served to rescind the notice_of_deficiency dated date petitioners filed a response to respondent's response which states in pertinent part as follows petitioners were informed by i r s auditor that additional information received late was being considered and processed this action by the i r s auditor constitutes an implied extension on the part of the respondent petitioners would not have any way of knowing what if any deduction had to be petitioned to the court until a final_decision was rendered by the auditor a hearing was conducted at the court's motions session in washington d c petitioner gregory powell and counsel for respondent appeared at the hearing and presented argument respecting respondent's motion to dismiss during the hearing mr powell conceded that the revised examination_report was mailed to him without a cover letter and that he did not otherwise discuss the continuing validity of the date notice_of_deficiency with respondent's agent there is no evidence in the record that petitioners ever requested form_8626 agreement to rescind notice_of_deficiency from respondent or that respondent's agents ever proffered form_8626 to petitioners discussion the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 normac inc 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail a notice_of_deficiency is sufficient if it is mailed to the taxpayer at the taxpayer's last_known_address sec_6212 pursuant to sec_6213 the taxpayer ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date that the notice_of_deficiency is mailed to file a petition with the court for a redetermination of the deficiency sec_6212 authorizes the commissioner with the consent of the taxpayer to rescind any notice_of_deficiency mailed to the taxpayer if a notice_of_deficiency is rescinded the taxpayer has no right to file a petition with the court based on such a notice moreover a notice that is rescinded is not treated as a notice_of_deficiency for purposes of sec_6212 which restricts the issuance of further notices of deficiency sec_6212 the parties do not dispute that the notice_of_deficiency was mailed to petitioners at petitioners' last_known_address nor do the parties dispute that the petition was mailed and filed more than days after the issuance of such notice respondent contends that this case should be dismissed for lack of the 90-day period for filing a timely petition for redetermination with respect to the notice_of_deficiency dated date expired on date however the petition was not mailed to the court until date jurisdiction because the petition was not filed within the time provided by sec_6213 and sec_7502 in contrast petitioners contend that the notice_of_deficiency was rescinded and supplanted by the revised examination_report dated date and that their petition was timely filed when measured from the date of mailing of such report petitioners' contention that the notice_of_deficiency was rescinded is similar to an argument that the court considered and rejected in slattery v commissioner tcmemo_1995_274 in slattery we declined to find that the notice_of_deficiency had been rescinded as follows we now turn to the question of whether the notice_of_deficiency was rescinded sec_6212 provides that the secretary may with the consent of the taxpayer rescind any notice_of_deficiency mailed to the taxpayer clearly the statute requires mutual consent by the secretary and the taxpayer to effect a rescission of a notice_of_deficiency we know of no authority deeming a notice_of_deficiency rescinded in absence of a formal rescission while the facts presented herein may suggest that respondent considered a rescission she did not consent to a rescission returning a case file from the 90-day section of respondent's office to the examination_division for purposes of a conference is not tantamount to a rescission even though the conference due to miscommunication was eventually scheduled for a date subsequent to the running of the 90-day period accordingly we conclude that the notice_of_deficiency involved herein was not rescinded pursuant to sec_6212 _________________ the internal_revenue_service has provided guidance to taxpayers wishing to consent to the rescission of a notice_of_deficiency see revproc_88_17 1988_1_cb_692 this revenue_procedure requires the taxpayer to request form_8626 agreement to rescind notice_of_deficiency which becomes effective when executed on behalf of the commissioner although petitioners in the present case may have believed that the notice_of_deficiency had been rescinded the rescission of a notice_of_deficiency is not a function of the taxpayer's subjective belief rather the rescission of a notice_of_deficiency requires mutual consent by the commissioner and the taxpayer and such mutual consent must be objectively apparent in the present case there is no objective manifestation of mutual consent by respondent and petitioners to rescind the notice_of_deficiency in fact there is no evidence that respondent ever contemplated the rescission of such notice further consideration of a taxpayer's case after the mailing of the notice_of_deficiency coupled with respondent's concession of a portion of the previously determined deficiency does not result in the rescission of the notice_of_deficiency hesse v commissioner tcmemo_1997_333 mullings v commissioner tcmemo_1997_114 slattery v commissioner supra accordingly we hold that the notice_of_deficiency was not rescinded pursuant to sec_6212 although revproc_88_17 sec_3 1988_1_cb_692 states that the commissioner may with the taxpayer's consent agree to rescind a notice_of_deficiency if the taxpayer submits information establishing the actual tax due to be less than the amount shown in the notice the revenue_procedure is permissive rather than mandatory and does not alter our holding in this case we now turn to petitioners' alternative contention that the revised examination_report dated date constitutes a second notice_of_deficiency in this regard petitioners point out that their petition was timely filed if measured from the date of mailing of such letter it is well established that the court lacks jurisdiction over a petition that is filed with respect to a letter from the commissioner to the taxpayer that was not intended to constitute a notice_of_deficiency see 52_tc_358 schoenfeld v commissioner tcmemo_1993_303 n in applying this principle in the present case we are satisfied that respondent did not intend for the revised examination_report to be considered a notice_of_deficiency rather the report merely served to advise petitioners that respondent had considered the information that petitioners had furnished and had concluded that such information provided adequate substantiation for a small reduction in the amount of the determination previously made the notice_of_deficiency dated date states in clear language that this letter is a notice_of_deficiency you have days from the above mailing date of this letter to file a petition with the united_states tax_court we note that there is no record of a transmittal letter having been sent with the revised examination_report dated date thus there is nothing in this record indicating that petitioners were advised that the revised examination_report constituted a notice_of_deficiency or that petitioners had additional time to file a petition consequently we hold that the revised examination_report does not constitute a second notice_of_deficiency conclusion because petitioners did not file their petition with the court within the time prescribed by sec_6213 and sec_7502 we lack jurisdiction to redetermine petitioners' tax_liability for the year in issue accordingly we must grant respondent's motion to dismiss for lack of jurisdiction to reflect the foregoing an order granting respondent's motion to dismiss for lack of jurisdiction will be entered although petitioners cannot pursue their case in this court they are not without a judicial remedy specifically they may pay the tax file a claim_for_refund with the internal_revenue_service and if their claim is denied sue for a refund in the appropriate federal district_court or the united_states court of federal claims 55_tc_138
